In the Supreme Court of Georgia



                                     Decided:    October 6, 2014


        S14Y1759. IN THE MATTER OF CLARK JONES-LEWIS.

      PER CURIAM.

      This disciplinary matter is before the Court on the Report and

Recommendation of the special master, Andrew W. Jones, who recommends

that Respondent Clark Jones-Lewis (State Bar No. 398595) be disbarred for her

violations of Rules 3.3 (a), 5.5 (a), and 8.4 (a) (1) of the Georgia Rules of

Professional Conduct. See Bar Rule 4-102 (d). Although Jones-Lewis was

personally served with a Formal Complaint, she failed to file a response within

30 days. Accordingly, she is in default, and the facts alleged and the violations

charged are deemed admitted. See Bar Rule 4-212 (a).

      The facts, as deemed admitted, show that on January 8, 2013, Jones-Lewis

called a Special Assistant Attorney General (“SAAG”) for the Fulton County

Department of Family and Children Services and told him that she had

interviewed a biological mother and was interested in becoming involved in a

case regarding a baby girl who had come into the Department’s temporary legal
custody. On January 9, Jones-Lewis again called the SAAG to discuss the case

and asked him if he would agree to a pre-trial conference with the judge. Jones-

Lewis told the SAAG that she had families that were interested in adopting the

child and that she would contact the court for a conference. Jones-Lewis then

contacted the chambers of the juvenile court judge and spoke with his legal

assistant. Jones-Lewis told the legal assistant that she was an attorney interested

in setting up a pre-trial conference regarding the child and that she represented

the child’s grandparents. Jones-Lewis requested a continuance of the January

10 hearing that was scheduled on the matter and called the SAAG on January

10 to tell him that she was ill and would not attend the hearing regarding the

child. In fact, however, this Court had suspended Jones-Lewis from the practice

of law for six months as of October 1, 2012, and ordered a public reprimand, see

In the Matter of Jones-Lewis, 291 Ga. 651 (732 SE2d 79) (2012), so she was not

allowed to practice law at that time.

      By her conduct, Jones-Lewis made false statements to a tribunal (the

juvenile court), practiced law in violation of the regulation of the legal

profession, and made misrepresentations to the SAAG and the court, thereby

violating Rules 3.3 (a), 5.5 (a), and 8.4 (a) (1). The maximum penalty for a

                                         2
violation of any of these rules is disbarment.

      In aggravation of discipline, the special master recited Jones-Lewis’s past

disciplinary history, including the above-noted suspension and public reprimand

in 2012; a Review Panel reprimand in 2010, see In the Matter of Jones-Lewis,

287 Ga. 581 (697 SE2d 836) (2010); and an Investigative Panel reprimand in

1997. Under Bar Rule 4-103, a third or subsequent disciplinary infraction shall,

in and of itself, constitute grounds for disbarment. The special master also

found that Jones-Lewis acted with a dishonest or selfish motive.

      After review of the record, we agree with the special master that

disbarment is the appropriate discipline in this matter. Accordingly, the name

of Clark Jones-Lewis is hereby removed from the rolls of attorneys authorized

to practice law in the State of Georgia. She is reminded of her duties under Bar

Rule 4-219 (c).

      Disbarred. All the Justices concur.




                                       3